Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beam et al. (US 2014/0367030) in view of Blackwood (US 4132567) and JP62009941 (see attached abstract).
As to claims 10-11, Beam discloses a production method for a film laminate, comprising: bonding a tough film 122 having an elongated shape to a brittle film 110 having an elongated shape and a thickness of between 20-330 microns (para 25) while conveying the brittle film, by bringing the tough film close to the brittle film, then using an ionizing blower 422 to blow from a side of the tough film opposite the brittle film (para 48-52, fig 3). 

While Beam does not expressly disclose that the ionizing blower blows gas, Blackwood discloses an ionizing blower (entire blower seen in fig 3) for cleaning and decharging a substrate, wherein the blower projects nitrogen gas onto the surface (fig 3, col 2,lines 30-50, col 5, line 66- col 6, line 14).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the ionizing blower of Beam to project gas on a side of the tough film opposite the brittle film as taught by Blackwood as such a modification enables the surface of the tough film to be decharged thus reducing the risk of surface contamination (col 2, lines 30-50). 

Additionally, col 3, line 12-18 of Blackwood discloses that the pressure of the gas is controlled and thus one of ordinary skill would have readily arrived at the claimed pressure of between 0.01 and 1 MPa by performing routine experimentation to obtain the optimal results.

Beam and Blackwood do not expressly disclose the blowing of the gas being performed on a support roll, the support roll being arranged on a side of the brittle film opposite to the tough film. 

JP 941 discloses laminating at least two films 4, wherein gas is blown (via 12) onto one side of one of the films with a support roll 13 on the side of the film opposite the one film adjacent the blown gas (abstract, fig 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Beam and Blackwood such that the blowing of the gas is performed on a support roll, the support roll being arranged on a side of the brittle film opposite to the tough film as taught by JP 941 above as such provides support for the films during bonding. 
As to claim 12, Blackwood the blowing of the gas is performed with a gas jetting apparatus 45 (fig 3) including a gas jetting port 45.1.  Blackwood further discloses that the distance between the jetting port and surface of substrate being processed can be varied in order to allow removal (col 7, lines 41-46), and thus the claimed distance is a design choice obvious to one of ordinary skill in the art absent criticality demonstrated by the applicant.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beam, Blackman and JP 941, as applied to claim 1 above, and further in view of Burkle et al (US 6815070).
Burkle discloses a method wherein the ratio of a width the tough film 4 to the width of the brittle film 1 is between 1% to 110% as doing such protects the edges of the brittle film (col 6, lines 44-49, fig 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Beam, Blackman and JP 941 such that the ratio of a width the tough film 4 to the width of the brittle film 1 is between 1% to 110% as taught by Burkle above doing such achieves the advantages detailed above. 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable Beam, Blackman and JP 941, as applied to claim 1 above, and further in view of WO 2014/148525 (for citation purposes, please see translation equivalent, US 2016/0039183)

As to claims 14-16, Beam discloses the method comprising feeding the tough film having an elongated shape, followed by continuous bonding of the tough film and the brittle film, without take up (take up defined as peeling in specification) of the tough film. 
Beam does not disclose and applying an adhesive onto the tough film before the continuous bonding, wherein the adhesive strength is between 0.005 N/25mm to 10 N/25 mm.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to Beam, Blackman and JP 941 by applying an adhesive onto the tough film before the continuous bonding, wherein the adhesive strength is between 0.005 N/25mm to 10 N/25 mm as taught by ‘525 (brittle film 10, tough film 1, adhesive 2, fig 1, para 25, para 50) as such a modification promotes good bonding and has the ideal bond strength (para 50).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10960610. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-7 of ‘610 encompass all the limitations of the instant application. The table below details how each claim in the instant application corresponds to each claim of ‘610.
Application
10960610
10
1, 3
11
2
12
1
13
4
14
5
15
6
16
7


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748